DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demir et al. (US 2015/0333472).
With regard to claim 1, Demir discloses  (see Fig. 5 and para. [0035]) a dual output (bidirectional) laser diode, comprising
A first end facet  (21) that has low reflectivity  (coated with anti-reflective coatings 41)
A second end facet  (23) that has low reflectivity (coated with anti-reflective coatings 43)
An active section (gain waveguide 15) positioned between the first end facet and the second end facet, wherein
The active section is configured to generate light that propagates toward each of the first and second end facets
The first end facet is configured to transmit a majority of the light that reaches the first end facet through the first end facet
The second end facet is configured to transmit a majority of the light that reaches the second end facet through the second end facet

With regard to claim 17, Demir discloses a a method of operating a bidirectional laser diode, comprising (see Fig. 5 and pars [0035-0036])
Injecting an electrical drive signal into an active section (15) of a dual output laser diode, the active section positioned between a first end facet (21) and a second end facet (41) (see also para. [0036] and current injection contact in Fig. 6),
Generating light in the active section of the dual output laser diode responsive to the injection of the electrical drive signal
Propagating the light (along the waveguide) toward each of the first and second end facets,
Transmitting a majority of the light that reaches the first end facet through the first end facet; and
Transmitting a majority of the light that reaches the second end facet through the second end facet (each end facet is coated with antireflection coating to transmit the majority of light propagating towards it output of the waveguide)
With regard to claim 2, the reflectivity is in the range of 0.1% to 10 %, including the value 1%.
With regard to claim 20, the reflectivity is in the range of 0.1% to 10 %, including the value 1%; as a consequence, the majority of the light that reaches each end facet through each respective end facet comprises at least 99%.
With regard to claims 3-4, the reflectivity of the first end facet is the same or different than a reflectivity of the second end facet (para. [0035], last sentence).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Demir et al. (US 2015/0333472)in view of Whitley et al. (US 5,224,116). 
With regard to claim 8, Demir discloses  (see Fig. 5 and para. [0035]) a dual output (bidirectional) laser diode, comprising
A first end facet  (21) that has low reflectivity  (coated with anti-reflective coatings 41)
A second end facet  (23) that has low reflectivity (coated with anti-reflective coatings 43)
An active section (gain waveguide 15) positioned between the first end facet and the second end facet, wherein
The active section is configured to generate light in response to injection of an electrical drive signal into the active section that propagates toward each of the first and second end facets (see also para. [0036] and current injection contact in Fig. 6)
The first end facet is configured to transmit a majority of the light that reaches the first end facet through the first end facet
The second end facet is configured to transmit a majority of the light that reaches the second end facet through the second end facet
Demir discloses that the bidirectional laser diode may be used as a pump laser for an optical fiber laser (par. [0002]). Demir does not specifically disclose that the first end facet is coupled to a fiber pump input optical fiber, and the second facet is coupled to the second pump input optical fiber, wherein the first and second pump input optical fibers are part of a first and second fiber amplifier, respectively. 
However, in  the related field of optical pumping of optical fiber amplifiers, Whitley teaches, (see Fig. 3) an array of laser diodes  (claim 4) that are coupled by pump input optical fibers to optical amplifiers. Specifically Whitley teaches that the laser diodes (part of pump 46) are coupled with a first input fiber (51, not labeled, at 47) to a first fiber amplifier (b), and coupled with a second input fiber (54, at 49) to second fiber amplifier (e).  Coupling the bidirectional laser diode of Demir, in place of the laser diode array, with the first facet coupled to the first input pump fiber and the second facet coupled to the second input pump fiber would have resulted in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to apply the laser diode of Demir in this way for the purpose of pumping two optical fiber amplifiers with less components (fewer individual laser diodes).
With regard to claim 12, the reflectivity is in the range of 0.1% to 10 %, including the value 1%    (Demir para. [0035]).
With regard to claims 13-14, the reflectivity of the first end facet is the same or different than a reflectivity of the second end facet (Demir para. [0035], last sentence).
Claim(s)  18 is rejected under 35 U.S.C. 103 as being unpatentable over Demir et al.as applied to claim 17 and further in view of Whitley et al. (US 5,224,116). Demir discloses that the bidirectional laser diode may be used as a pump laser for an optical fiber laser (par. [0002]). Demir does not specifically disclose that the first end facet is coupled to a fiber pump input optical fiber, and the second facet is coupled to the second pump input optical fiber, wherein the first and second pump input optical fibers are part of a first and second fiber amplifier, respectively. 
However, in the related field of optical pumping of optical fiber amplifiers, Whitley teaches, (see Fig. 3) an array of laser diodes  (claim 4) that are coupled by pump input optical fibers to optical amplifiers. Specifically Whitley teaches that the laser diodes (part of pump 46) are coupled with a first input fiber (51, not labeled, at 47) to a first fiber amplifier (b), and coupled with a second input fiber (54, at 49) to second fiber amplifier (e).  Coupling the bidirectional laser diode of Demir, in place of the laser diode array, with the first facet coupled to the first input pump fiber and the second facet coupled to the second input pump fiber would have resulted in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to apply the laser diode of Demir in this way for the purpose of pumping two optical fiber amplifiers with less components (fewer individual laser diodes).

Allowable Subject Matter
Claims 5-7, 9-11, 15-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement filed on Aug. 14, 2020 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Nielsen et al. disclose a multi-beam laser diode, He et al., Kume et al., and Tatah et al. disclose dual laser diodes, and Traverso et al. disclose a single facet DFB laser.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645